The opinion was given by WRIGHT, J. A party had been arrested on an execution issued out of the third District Court of the city of New York. The judgment on which the execution issued did not state that the defendant was subject to arrest and imprisonment therein. The law (1857, ch. 344) provides that "when a judgment is rendered in a case where the defendant is subject to arrest and imprisonment therein, it must be so stated in the judgment and entered on the docket." The court held the execution to be void, for the reason stated in the head-note.
This case is reported in 28 How., 225. *Page 91